Opinion by
Judge MacPhail,
This is 'an appeal from a decision of the Unemployment Compensation Board of Review (Board) vacating its prior decision and reversing the referee’s decision to grant benefits to Elaine Mascioli (Claimant).
Claimant previously appealed to this Court from an order of the Board denying benefits, at which time this case was remanded to the Board for the purpose of procuring additional evidence on the subject of Claimant’s mental and physical limitations. Unemployment Compensation Board of Review v. Mascioli, 23 Pa. Commonwealth Ct. 463, 352 A.2d 576 (1976). The Board took additional testimony pursuant to the order of remand and has now found that although *593the Claimant was on medication, there was no evidence that the medication produced physical disability or prevented the Claimant from completing work assignments. Since the Board found previously that the Claimant’s tardiness, carelessness and insubordination constituted willful misconduct, and Claimant failed to produce any new evidence justifying her actions, we must now affirm the Board’s order denying benefits.
Order
And Now, this 10th day of January, 1979, the order of the Unemployment Compensation Board of Review, dated April 15, 1977, denying unemployment compensation benefits .to the Claimant, Elaine Mascioli, is hereby affirmed.